Title: To Thomas Jefferson from Henry Dearborn, 27 February 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War DepartmentFebruary 27. 1805
                  
                  In the late list of promotions which I had the honor to submit to your approbation and which was advised and consented to by the Senate, it will appear, that 2d. Lieut. Henry Hopkins was promoted to the rank of 1st Lieut. in the 2d. Regt. of Infantry, vice, Lieut. William Wooldridge resigned. But Lieut Hopkins having been transferred by General Williams from the 2d to the 1st Regiment, and of course not being entitled to promotion in the 2d Regt, left the vacancy occasioned by the resignation of Lieut. Wooldridge to be filled by Lieut. William Pratt, and the vacancy occasioned by the promotion of Lieut. Bowman to be filled by 2d Lieut. William Lawrence.
                  I have therefore to request your approbation of these alterations, and also that the error which has occurred in the name of Mr Hanham, who was appointed 2d. Lieut. in the Regiment of Artillerists, may be corrected, his first name being James and not Joseph.
                  With sentiments of respect & esteem I am, Sir, Your Obedient Servant
                  
                     H. Dearborn 
                     
                  
               